Citation Nr: 0511029	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-11 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1947.  He died in November 1990.  The appellant is 
the veteran's surviving spouse.

This case has a long procedural history.  In June 1991, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denied the appellant's January 1991 
claim seeking service connection for the cause of her 
husband's death.  There was an issue as to whether appeal to 
the Board of Veterans Appeals (Board) was timely, and in 
March 1998, the Board ruled favorably on this issue.  The RO 
issued a Statement of the Case (SOC) in July 1998, and the 
appellant perfected her appeal by filing a VA Form 9 in 
September 1998.  In April 2000, the Board determined that the 
claim was well-grounded (based upon law then in effect) and 
remanded the claim for development and readjudication by the 
RO.  The Board subsequently remanded the claim for further 
development in April 2001 and October 2003.  As reflected in 
the December 2004 supplemental SOC, the RO concluded that the 
claim was not substantiated.  The Board's prior remand 
directives having been completed, the claim is again before 
the Board for appellate consideration.  


FINDINGS OF FACT

1. The veteran died in November 1990.  

2.  The veteran's death certificate lists the immediate cause 
of his death as respiratory insufficiency, which was due to, 
or a consequence of, ARDS (adult respiratory distress 
syndrome) and bilateral bronchopneumonia with abscess and 
small anastomosis abscess, which, in turn, were due to, or a 
consequence of, right hemicolectomy for adenocarcinoma of mid 
transverse colon with residual tumor, which, in turn, was due 
to, or a consequence of, intervertebral disc syndrome.    


3.  At the time of the veteran's death, service connection 
was in effect for a cervical spine disability characterized 
as severe limitation of motion of the cervical spine with 
compression at C-6 and spurring C7-T1 and neuropathy at C-8; 
and psychoneurosis, conversion hysteria, with a combined 
disability rating of 50 percent in effect for these 
disabilities at the time of death.

4.  Competent medical evidence indicates that there is no 
cause-effect relationship between the items listed on the 
veteran's death certificate (respiratory insufficiency, ARDS, 
bilateral bronchopneumonia, right hemicolectomy for 
adenocarcinoma of mid transverse colon with residual tumor, 
or intervertebral disc syndrome) and active service, or 
service-connected cervical spine or psychiatric disability.

5.  Statutory criteria for eligibility for DEA are not met.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

2.  The appellant is not entitled to DEA benefits under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 
3500, 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of the Veteran's Death

For a grant of service connection for the cause of a 
veteran's death, pertinent regulations require a showing that 
either the fatal disorder or disease was incurred in, or 
aggravated by, service or, in some instances, was manifest to 
a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2004).

With respect to the principal cause of death, the regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to a principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  The veteran died in 
November 1990 at the age of 65, approximately 35 years after 
discharge from active duty.  An autopsy was performed.  As 
indicated in the Death Certificate, the immediate cause of 
death was respiratory insufficiency, which was due to, or a 
consequence of, ARDS and bilateral bronchopneumonia with 
abscess and small anastomosis abscess, which, in turn, were 
due to, or a consequence of, right hemicolectomy for 
adenocarcinoma of mid transverse colon with residual tumor, 
which, in turn, was due to, or a consequence of, 
intervertebral disc syndrome.    

The service medical records do not show that the veteran had 
developed respiratory insufficiency, ARDS, bilateral 
bronchopneumonia with abscess and small anastomosis abscess, 
or right hemicolectomy for adenocarcinoma of mid transverse 
colon with residual tumor, during service.  The Board has 
reviewed the entire claims file, and finds no competent 
evidence showing that any bronchial or respiratory problems, 
or colon tumors was incurred in service, or became manifested 
to a compensable degree within one year following discharge.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

The Board notes, however, that the veteran suffered a fall in 
service, which caused a disorder diagnosed in and shortly 
after service as tuberculosis of the cervical spine with 
destruction of body of sixth cervical vertebra and narrowing 
of cervical interspaces between C-6 and C-7, with 
accompanying myositis and superimposed conversion hysteria.  
Based upon this injury, service connection was established 
for cervical spine injury residuals.  At the time of the 
veteran's death, this disability was characterized as severe 
limitation of motion of the cervical spine with compression 
C-6 and spurring C7-T1 and neuropathy at C-8.  Service 
connection also has been in effect since August 1947 for 
psychoneurosis, conversion hysteria.  A combined rating of 50 
percent was the most recent evaluation in effect at the time 
of death with respect to the two service-connected 
disabilities.  See January 1978 rating decision, the most 
recent rating decision of record before the veteran's death.      
 
As reflected in numerous written statements submitted by the 
appellant over the years, it is clear that she seeks service 
connection for the cause of her husband's death because she 
believes that the fourth disorder listed in the Death 
Certificate - intervertebral disc syndrome - is one and same 
disorder for which service connection was granted during the 
veteran's lifetime, and as such, there is an etiological, or 
causal, relationship between the latter and death.
    
Again, the Board has reviewed the entire record below, which 
includes service medical records; evidence of all rating 
decisions made during the veteran's lifetime; the Death 
Certificate; autopsy report and "expiration summary"; and 
VA medical records dated through the date of death.  Further, 
given the possibility that there could be some connection 
between intervertebral disc syndrome noted in the Death 
Certificate and service-connected cervical spine disability, 
the Board remanded this matter for a medical examiner's 
review of the claims file and an opinion as to whether there 
may be a basis for service connection.  In an October 2000 
opinion, a VA physician opined: "[I]t is my opinion that 
compression fractures of the cervical spine that occurred [in 
service] certainly would not have anything to do with the 
death of [the veteran]."  

The Board acknowledges that additional medical evidence was 
associated with the claims file after the issuance of the 
October 2000 VA medical opinion.  However, the Board has 
carefully reviewed these records, and finds that they do not 
consist of materially different records such that the 
validity or reliability of the October 2000 opinion is 
questionable.  They include older, private medical records 
for treatment apparently unrelated either to the causes of 
death or to service-connected disabilities (such as records 
of treatment for various cardiovascular disorders).  They 
also include relevant records, but not records that would 
materially change the factual basis of the October 2000 
opinion.  For example, they include November 1990 VA 
radiology records showing that the veteran had pneumonia.  
The VA examiner knew the fact that pneumonia had been 
diagnosed before death, however, as the Death Certificate and 
autopsy summary clearly note that the veteran had various 
respiratory problems, including bronchopneumonia.  Thus, 
radiology reports showing pneumonia likely would not have 
added any materially different or new information affecting 
the examiner's opinion.  Finally, it is noted that numerous 
copies of VA hospitalization records through the date of 
death, the Death Certificate, and autopsy results were 
associated with the claims file after October 2000.  However, 
these records - which, in addition to service medical 
records, comprise of the key evidence in a cause-of-death 
claim - already were of record in October 2000, and the 
examiner did indicate that the claims file was reviewed. 

Finally, the Board acknowledges the appellant's repeated 
assertion, essentially, (see, e.g., October 2002 statement) 
that the autopsy report does not document a post-mortem 
examination of the head, neck, or central nervous system, and 
thus, the possibility that the service-connected cervical 
spine disability might have contributed to death cannot be 
ruled out.  The Board does not dispute the appellant's 
assertion as stated.  The question is not, however, whether 
the possibility that the service-connected cervical spine 
disability might have contributed to death can be ruled out.  
Rather, the question is whether it is at least as likely as 
not that the disabilities that caused the veteran's death 
were incurred or aggravated during the veteran's active 
military service, or that service-connected disabilities - in 
this case, the cervical spine disability and psychiatric 
disability -- caused or contributed substantially or 
materially to cause the veteran's death.

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See generally Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  What the Board must rely on is 
relevant evidence, namely medical evidence, provided by those 
who are qualified to opine as to cause of death, and whether 
there is any relationship between it and any service-
connected disability.  Here, the evidence on this key issue 
is unfavorable.  As for the notation of intervertebral disc 
syndrome on the death certificate, there is no medical 
evidence in the record that establishes that this general 
notation refers to the service-connected disability of the 
cervical segment of the spine.  Even if the Board were to 
assume that the general notation on the death certificate did 
refer to the service-connected disability, however, there is 
the negative October 2000 opinion that specifically excludes 
the fractures of the cervical segment of the spine as a 
factor in the veteran's death.      
  
In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable-doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).  

II.  Entitlement to DEA Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).

In this case, in Part I of this decision, the Board 
determined that the veteran did not die of a service-
connected disability.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from a 
service-connected disability at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive DEA benefits.  See 38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2004).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.



III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a letter sent 
to the appellant in or around April 2001, the RO advised the 
appellant of the elements of a cause-of-death service 
connection claim; and that the RO would assist her by 
obtaining relevant records such as medical records or records 
in the custody of a federal government agency, if she 
provides sufficient information about these records to enable 
it to do so.  In May 2004, the appellant was provided another 
letter substantially similar to that sent in 2001.  Notably, 
this letter specifically informed her that she ultimately 
bears the responsibility for substantiating the claim.  Thus, 
through these letters, the appellant was notified of what 
development had occurred thus far and the unfavorable status 
of the claim, and was on notice that she may need to submit 
further evidence, if any exists, or inform the RO that she 
needs assistance in obtaining such evidence.  The appellant 
also had ample notice of what evidence was collected and the 
status of the case through numerous SSOCs issued between 
October 1998 and December 2004.    

As for the fourth element, the Board acknowledges that the 
letters discussed above did not explicitly and literally ask 
the appellant to send any evidence in her possession 
pertinent to the claim.  This failure was rectified, as the 
December 2004 SSOC set forth the text of 38 C.F.R. § 3.159, 
including the provision that a claimant may submit any 
evidence in his or her possession pertinent to the claim.  It 
is reasonable to assume that, in light of the letters and 
SSOC, the appellant was on notice that the claim remains 
denied and why.  Nonetheless, the appellant did not ask for 
further evidentiary development assistance, or submit 
additional, new records to support the claim.  In fact, in 
December 2004, after the issuance of the SSOC, she wrote the 
RO indicating her desire to waive the 60-day period to 
comment on the SSOC, and asking that the claim be forwarded 
to the Board as soon as practicable.  Under the 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need for further 
substantiation with relevant evidence in her possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice apparently was 
achieved through a combination of letters and SSOC, and not a 
single, pre-RO decision letter.  The law basically requires 
that a valid VCAA notice include the key elements outlined 
above; it does not mandate a single letter that accomplishes 
the requisite notice.  Here, the Board has determined that 
the key elements of a valid VCAA notice have been 
communicated to the appellant, and any technical failure to 
send a single, complete notice to her was, at most, harmless 
error.  See, e.g., 38 C.F.R. § 20.1102 (2004).  Moreover, as 
for the timing of the notice, this claim had been pending for 
years before the enactment of VCAA; as such, no such notice 
was required before issuance of the rating decision from 
which the appeal arises.  After enactment of the law, 
appropriate notice was given, and the appellant had ample 
opportunity to ask for assistance or substantiate the claim 
on her own.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  The appellant has been given this notice and 
process here.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, VA 
obtained a medical opinion, and the veteran's service medical 
and personnel records and records of VA treatment.  VA also 
obtained records of private treatment, where the appellant 
has supplied authorization.  


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


